EXAMINER’S AMENDENT

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 





2.	 An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.





3.	Authorization of this Examiner's amendment was given in a telephone interview with Mr. Todd Esker on February 12, 2021.


Please replace paragraph [00162] of the specification with the following amended paragraph:
[00162] rFVIII is transferred into reaction buffer (50 mM Hepes, 350 mM sodium chloride, 5 mM calcium chloride, 0.01% [[Tween 80]] TWEEN® 80, pH 6), diluted to a protein concentration of 1 mg/ml and oxidized with NalO4 (final: concentration: 100 μM) for 1 hour under gentle shaking in the dark at 4°C in reaction buffer (50 mM Hepes, 150 mM sodium chloride, 5 mM calcium chloride, pH 6.0) and quenched by the addition of an aqueous solution of cysteine (final concentration: 1 mM) for 15 min. The reaction mixture is subsequently subjected to UF/DF. To the retentate a 20 fold molar excess of Aminooxy reagent and aniline (a nucleophilic catalyst, final concentration: 10mM) are added. The coupling reaction is performed for 2 hours at room temperature in the dark under gentle shaking. The excess of aminooxy reagent is removed by means of HIC. The conductivity of the reaction mixture is raised to 130 mS/cm by adding a buffer containing ammonium acetate (50 mM Hepes, 350 mM sodium chloride, 5 mM calcium chloride, 8 M ammonium acetate, 0.01% TWEEN® 80, pH 6.9) and loaded onto a column filled with 53 ml Butyl - Sepharose FF (GE Healthcare, Fairfield, CT) pre-equilibrated with 50 mM Hepes, 2.5 M ammonium acetate, 350 mM sodium chloride, 5 mM calcium chloride, 0.01% TWEEN® 80, pH 6.9. Subsequently the conjugate is eluted with 50 mM Hepes, 5 mM calcium chloride, 0.01% TWEEN® 80, pH 7.4. Finally the PSA-rFIX containing fractions are collected and subjected to UF/DF by use of a 30 kD membrane made of regenerated cellulose (Millipore, Billerica, MA). The preparation is analytically characterized by measuring total protein (BCA) and FVIII chromogenic 

5.	The Claims have been amended as follows:
23.    (Currently Amended) A modified blood coagulation protein comprising:
a)    a blood coagulation protein [[having biological activity]] selected from the group consisting of
i) a blood coagulation protein with Factor IX (FIX) biological activity[[,]]; 
ii) a blood coagulation protein with Factor VIII (FVIII) biological activity[[,]];
iii) a blood coagulation protein with Factor Vila (FVIIa) biological activity[[,]];
iv) a blood coagulation protein with Von Willebrand Factor (VWF) biological activity[[,]]; v) a blood coagulation protein with Factor FV (FV) biological activity[[,]]; 
vi) a blood coagulation protein with Factor X (FX) biological activity[[,]]; 
vii) a blood coagulation protein with Factor XI (FXI) biological activity[[,]]; 
viii) a blood coagulation protein with Factor XII (FXII) biological activity[[,]]; 
ix) a blood coagulation protein with thrombin (FII) biological activity[[,]];
x) a blood coagulation protein with protein C biological activity[[,]]; 
xi) a blood coagulation protein with protein S biological activity[[,]];
xii) a blood coagulation protein with tPA  biological activity[[,]];
xiii) a blood coagulation protein with PAI-1 biological activity[[,]];
xiv a blood coagulation protein with tissue factor (TF) biological activity[[,]]; and 
xv  a blood coagulation protein with AD AMTS 13 protease biological activity; and

wherein the linker comprises 1-50 ethylene glycol units; and
wherein said modified blood coagulation protein has an oxime linkage between said one or more carbohydrate moieties and the linker on the water soluble polymer.

27.    (Currently Amended) The modified blood coagulation protein of claim 23, wherein said modified blood coagulation protein [[has]] with Factor VIII (FVIII) biological activity.

28.    (Currently Amended) The modified blood coagulation protein of claim 23, wherein said modified blood coagulation protein [[has]] with Factor IX (FIX) biological activity.

38.    (Currently Amended) The modified blood coagulation protein of claim 23, wherein the modified blood coagulation protein [[has]] with FVIII biological activity and the linker comprises 1-50 ethylene glycol units.

39.    (Currently Amended) The modified blood coagulation protein of claim 23, wherein the modified blood coagulation protein [[has]] with FVIII biological activity and the linker has 2 or 4 ethylene glycol units.

[[has]] with FVIII biological activity and the linker has 2 or 4 ethylene glycol units.

41.    (Currently amended) The modified blood coagulation protein of claim 23, wherein the modified blood coagulation protein [[has]] with FVIII biological activity, the water soluble polymer is PSA having a molecular weight from 3,000 Da to 35,000 Da, and wherein the linker comprises 1-50 ethylene glycol units.

42.    (Currently amended) The modified blood coagulation protein of claim 23, wherein the modified blood coagulation protein [[has]] with FVIII biological activity, the water soluble polymer is PSA having a molecular weight from 3,000 Da to 35,000 Da, and wherein the linker has 2 or 4 ethylene glycol units.

43.    (Currently amended) The modified blood coagulation protein of claim 23, wherein the modified blood coagulation protein [[has]] with FVIII biological activity, the water soluble polymer is PSA having a molecular weight from 3,000 Da to 35,000 Da, [[and]] wherein the linker comprises 1-50 ethylene glycol units, and wherein said modified blood coagulation protein has a specific activity of at least 50% relative to an unmodified blood coagulation protein.

44.    (Currently amended) The modified blood coagulation protein of claim 23, wherein the modified blood coagulation protein [[has]] with FVIII biological activity, the water 

45.    (Currently amended) The modified blood coagulation protein of claim 23, wherein the modified blood coagulation protein [[has]] with FIX biological activity and the linker comprises 1-50 ethylene glycol units.

46.    (Currently amended)) The modified blood coagulation protein of claim 23, wherein the modified blood coagulation protein [[has]] with FIX biological activity and the linker has 2 or 4 ethylene glycol units.

47.    (Currently amended) The modified blood coagulation protein of claim 23, wherein the modified blood coagulation protein [[has]] with FIX biological activity and the linker has 2 or 4 ethylene glycol units.

48.    (Currently amended) The modified blood coagulation protein of claim 23, wherein the modified blood coagulation protein [[has]] with FIX biological activity, the water soluble polymer is PSA having a molecular weight from 3,000 Da to 35,000 Da, and wherein the linker comprises 1-50 ethylene glycol units.

[[has]] with FIX biological activity, the water soluble polymer is PSA having a molecular weight from 3,000 Da to 35,000 Da, and wherein the linker has 2 or 4 ethylene glycol units.

50.    (Currently amended) The modified blood coagulation protein of claim 23, wherein the modified blood coagulation protein [[has]] with FIX biological activity, the water soluble polymer is PSA having a molecular weight from 3,000 Da to 35,000 Da, [[and]] wherein the linker comprises 1-50 ethylene glycol units, and wherein said modified blood coagulation protein has a specific activity of at least 50% relative to an unmodified blood coagulation protein.

51.    (Currently amended) The modified blood coagulation protein of claim 23, wherein the modified blood coagulation protein [[has]] with FIX biological activity, the water soluble polymer is PSA having a molecular weight from 3,000 Da to 35,000 Da, [[and]] wherein the linker has 2 or 4 ethylene glycol units, and wherein said modified blood coagulation protein has a specific activity of at least 50% relative to an unmodified blood coagulation protein.





EXAMINER’S COMMENTS

6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.





Conclusion


7. 	Claims 23-51 are allowable.



Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Hope A. Robinson whose telephone number is 571 -
272-0957. The examiner can normally be reached on Monday-Friday. If attempts
to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the

Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HOPE A ROBINSON/Primary Examiner, Art Unit 1652